Citation Nr: 1108428	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for asthma with bronchial spasms.

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to an initial compensable disability rating for plantar fasciitis of the right foot.

6.  Entitlement to an initial compensable disability rating for plantar fasciitis of the left foot.

7.  Entitlement to an initial disability rating in excess of 10 percent for hypertension.

8.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to May 1986.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Of particular note, the May 2006 rating decision granted the Veteran service connection for plantar fasciitis, and assigned a noncompensable disability rating for each foot, effective June 10, 2005.  

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for asthma, his claim for an increased disability evaluation for hypertension, and his claim of entitlement to TDIU.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  There is no persuasive medical nexus evidence of record indicating the Veteran's hepatitis C is causally or etiologically related to his service in the military.

2.  There is no persuasive medical nexus evidence of record indicating the Veteran's pancreatitis is causally or etiologically related to his service in the military.

3.  There is no competent medical evidence of a left shoulder disability which is causally related to the Veteran's active service.

4.  Throughout the rating period on appeal, the Veteran's service-connected plantar fasciitis of the right foot is not productive of moderate symptoms.

5.  Throughout the rating period on appeal, the Veteran's service-connected plantar fasciitis of the left foot is not productive of moderate symptoms.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

2.  Pancreatitis was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.306 (2010).

3.  A left shoulder disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303 (2010).

4.  The criteria for a compensable disability evaluation for plantar fasciitis of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5284 (2010).

5.  The criteria for a compensable disability evaluation for plantar fasciitis of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in June 2005 and March 2009, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to increased disability ratings and service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence. 

In addition, the March 2009 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that were the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  However, the notice elements required by Dingess/Hartman were provided to the appellant after the initial adjudication and the appellant's claims were readjudicated thereafter.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims, including transcripts of his testimony before Veterans Law Judges (VLJ) of the Board.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Analysis

Hepatitis C and Pancreatitis

Based on the evidence of record, the Board finds that there is a preponderance of the evidence against of the Veteran's claims of entitlement to service connection for hepatitis C and pancreatitis.  38 C.F.R. § 3.102.  

The Veteran alleges that his hepatitis C and pancreatitis are causally related to his service.  In this regard, the Board notes that the Veteran has repeatedly asserted that these disabilities are related to events during his service.  The Board notes that the Veteran's service treatment records do not show any complaints, treatment, or diagnoses related to his hepatitis C and pancreatitis; these records also do not show any evidence of exposure to blood or bodily fluids.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability . . .").  

Furthermore, the first post-service documentation of treatment for hepatitis C was 2003; he was not treated for his pancreatitis until 2005.  Accordingly, the Board cannot conclude that hepatitis C and pancreatitis are shown to have begun during service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  While it has been argued that there was no specific test for hepatitis C prior to 1989, the fact remains that the Veteran did not exhibit symptoms indicative of the presence of either pancreatitis or hepatitis C until many years after service.  

Nevertheless, the Board notes that the provisions of 38 C.F.R. § 3.303(d) specifically permit a grant of service connection even when the initial diagnosis occurred after service, so long as there is competent medical evidence establishing the necessary link to service.  However, the Board notes that the December 2005 VA examiner found that the Veteran's hepatitis C is likely related to the Veteran's weight and alcohol abuse; the VA examiner did not find any evidence of pancreatitis upon examination.  VA treatment records indicate that the Veteran underwent a panneculectomy in October 2005, as a result of complications from gastric bypass surgery due to morbid obesity.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

The Board finds that the December 2005 VA examination must be given great probative weight because the opinion was based on a review of the entire record and full examination, as well as accompanied by an explanation of the rationale.  The VA examination report concluded, with a clear basis and rationale, that there was no evidence that the Veteran's hepatitis C and pancreatitis were related to the Veteran's military service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that he has the expertise required to offer an opinion regarding any causal relationship between his hepatitis C and pancreatitis and his active service.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record.

As there is a preponderance of evidence against his claims of entitlement to service connection for hepatitis C and pancreatitis, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Left Shoulder Disability 

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for a left shoulder disability, so this claim must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran was treated in service for bilateral bicep pain, and possible muscle strain and tendonitis, but notes that examination of the Veteran's shoulders was normal.  Likewise, the Veteran's separation examination report indicates that physical examination of the Veteran's upper extremities was normal.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  Moreover, post-service VA treatment records also are negative for evidence of treatment for or a diagnosis of a left shoulder disability; a December 2008 x-ray of the left shoulder was negative.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

The Board notes that the RO made repeated efforts to obtain information necessary to verify the whether the Veteran had any post-service treatment for or current diagnosis of a left shoulder disability, as additional information may have been gained to his benefit, but that the Veteran did not provide adequate information for such verification.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that "The duty to assist is not ... a one-way street.  If a Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed a left shoulder disability during or as a result of his service in the military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that he has the expertise required to diagnose a left shoulder disability.  Nor is the Veteran competent to offer an opinion regarding any causal relationship between this claimed disability and active service. While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not currently have a left shoulder disability which could be attributed to active service.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).


Analysis

The Veteran is currently assigned a noncompensable disability rating for each foot by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  See 38 C.F.R. § 4.20 (2010) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  Under Diagnostic Code 5284, a 10 percent rating is warranted for a moderate foot injury.  A 20 percent rating is assigned under this Code for a moderately severe foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

In considering these rating criteria in relation to the objective medical evidence, the Board finds that the Veteran's disability picture is most consistent with the currently assigned noncompensable rating.  The objective clinical evidence of record does not show he has moderate plantar fasciitis of either foot.  In fact, the December 2005 and April 2009 VA examinations show complaints of pain, but without edema, weakness or instability of the feet.  At the April 2009 VA examination, there was no tenderness of the plantar fascia, Achilles, or tendons; there was no reduced range of motion, claw toes, or pain on motion or with manipulation.  There was also no evidence of abnormal weight bearing or loss of bone or tendon abnormality; x-rays in December 2005 were normal.  The December 2005 VA examiner noted that the Veteran's feet were essentially normal.  Therefore, the Board finds that the Veteran's symptomatology most closely fits within the criteria for the currently assigned noncompensable disability evaluation.

In reaching this decision, the Board also considered other applicable Diagnostic Codes, including Diagnostic Codes 5272, 5278, and 5283.  There is no evidence that the Veteran's plantar fasciitis of the right and left feet results in ankylosis of the subastragalar or tarsal joint in poor weight bearing position,.  See 38 C.F.R. § 4.71a, Diagnostic Code 5272.  In addition, there is no evidence that the Veteran has unilateral acquired claw foot with toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.  With regard to the criteria under Diagnostic Code 5283, there is no evidence that the Veteran's plantar fasciitis of the right and left feet resulted in a deformity of the tarsal or metatarsal bones.  As such, the Board does not believe that a compensable evaluation under Diagnostic Codes 5272, 5278, or 5283 is warranted.

The Board also has considered whether the Veteran is entitled to a higher rating on the basis of functional loss due to pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, although the Veteran has complaints of pain, there is no objective clinical indication he has any symptoms causing functional limitation (motion, etc.) to a degree that would support a higher, compensable rating.

The Board has also considered whether the case warrants referral for consideration of entitlement to a higher rating on an extra-schedular basis.  However, the Board finds that this case does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In this regard, there has been no showing by the Veteran that his plantar fasciitis of the right and left feet have caused marked interference with his employment (that is, beyond that contemplated by his current schedular rating) or necessitated "frequent" periods of hospitalization.  So there is no basis for referring this case to the Director of VA's Compensation and Pension Service for extra-schedular consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for pancreatitis is denied.

Entitlement to service connection for a left shoulder disability is denied.

The claim for a compensable disability rating for plantar fasciitis of the right foot is denied.

The claim for a compensable disability rating for plantar fasciitis of the left foot is denied.


REMAND

The RO, in a November 2009 rating decision, denied the Veteran's claim of entitlement to an increased disability evaluation for hypertension and his claim of entitlement to TDIU.  In a statement received in October 2010, the Veteran continued to assert that he was entitled to TDIU and that he should be granted an increased disability evaluation for his hypertension.  This statement may be reasonably construed as expressing disagreement with the RO's November 2009 ratting decision denying the Veteran's claim of entitlement to TDIU and for an increased disability rating for hypertension, and the Board thus concludes that this constitutes a timely notice of disagreement (NOD) with the RO's decision.  As such, this claim must be remanded to the RO for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning this issue by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Additionally, VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board notes that the Veteran has not yet been afforded a VA examination regarding his claim of entitlement to service connection for asthma with bronchial spasms, in order to determine whether this claimed disability is related to his military service.  In this regard, the Board notes that the Veteran's service records indicate that the Veteran had asthma prior to his military service, but that he was treated for exacerbations during the course of his military service.  The Veteran's VA treatment records indicate post-service treatment, as well, but do not indicate whether his asthma permanently worsened or otherwise increased in severity (i.e., was aggravated), and if so, whether such increase was beyond its natural progression during his service during the course of his military service.  The Board notes that the medical evidence is unclear whether the Veteran's claimed asthma is related causally or etiologically to active service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim of entitlement to service connection.  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's claimed asthma.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case with respect to the issues of entitlement to an increased disability rating for hypertension and entitlement to TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these matters to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  

If, and only if, the appellant submits a timely substantive appeal concerning these additional issues should the issues be forwarded to the Board for appellate consideration.

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his asthma with bronchial spasms, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his asthma is related to his service in the military.  The examiner is requested to determine whether such asthma existed prior to service and whether this disability permanently worsened or otherwise increased in severity (i.e., was aggravated), and if so, whether such increase was beyond its natural progression during his service, taking into consideration his medical history prior to and since his active service.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

3.  Then, the RO should readjudicate the Veteran's claim of entitlement to service connection for asthma with bronchial spasms, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claim remains denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


